178 F.2d 458
NELSONv.UNITED STATES.
No. 12280.
United States Court of Appeals Ninth Circuit.
December 12, 1949.

John Nelson, in pro. per.
James M. Carter, U. S. Atty., Ernest A. Tolin, Chief Asst., Norman W. Neukom and Jack E. Hildreth, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment and sentence imposed upon appellant following his plea of guilty to two counts of an indictment charging a violation of Criminal Code, § 215, 18 U.S.C. § 3381 (using the mails to promote fraud). While only a single fraudulent scheme is alleged, appellant was charged with sending six letters to six different addressees to promote the scheme. After the plea of guilty to two counts, four other counts were dismissed on motion of the government. Appellant was sentenced to five years' imprisonment on each count, to run consecutively, and to pay a fine of $1,000 on each of the two counts.


2
Appellant contends that there was but one crime because only one fraudulent scheme was alleged, and thus only one sentence could be imposed. The contention is without merit. We have held that several letters mailed in pursuance of one scheme to defraud constitute separate offenses under the statute, and separate sentences may be imposed for each violation. Becker v. United States, 9 Cir., 91 F.2d 550.


3
The judgment is affirmed.



Notes:


1
 1948 Revised Criminal Code, 18 U.S.C.A. § 1341